Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 1 of 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL P. KEARNS, in his official >: MEMORANDUM OF LAW OF DANIEL
capacity as Clerk of the County of Erie, New : T. WARREN IN SUPPORT OF MOTION
York : FORINTERVENTION TO MOVE FOR
: DISMISSAL OF THE COMPLAINT OR
Plaintiff, : ALTERNATIVELY TO BE PERMITTED
-V- : TOPARTICIPATE AS AMICUS

CURIAE
ANDREW M. CUOMO, in his official

capacity as Governor of the State of New

York, LETITIA A. JAMES, in her official : Case # 19-cv-902
capacity as Attorney General of the State of:

New York, and MARK J.F. SCHROEDER, in :

his official capacity as Commissioner of the

New York State Department of Motor

Vehicles,

Defendants.

 

PRELIMINARY STATEMENT

Plaintiff is an agent for the New York State Department of Motor Vehicles until the
Commissioner of the Department of Motor Vehicles (VTL § 205; Complaint § 12-13). As a result of
this the County of Erie receives approximately $4 million Dollars in revenue that it would not receive
otherwise. Movant Proposed Intervenor is a Taxpayer and resident of the County of Erie.

Plaintiff Michael P. Kearns in his official capacity as Erie County Clerk brings this action
against various State Officers in their official capacity challenging a recently enacted Assembly Bill
A3675-B which was signed into law by the Governor and became Chapter 37 of the Laws of New
York 2019 and commonly referred to as the "Green Light Law." The grounds asserted by Plaintiff is
that this law “conflicts with federal immigration law. The Supremacy Clause of the United States
Constitution resolves the conflict in favor of federal law, rendering the Green Light Law

unconstitutional.” (Complaint § 2), Additionally, Plaintiff alleges that he may potentially be subject to
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 2 of 8

federal prosecution under 8 U.S.C. § 1324 and/or removed from Office by Defendant Governor
Andrew Cuomo and/or Defendant NYS Attorney General Letitia James.

Nowhere in his Complaint does Plaintiff complain or even appears concerned with the
potential loss of revenue to the County of Erie if Defendant Schroeder decides to exercise his authority
as Commissioner of the Department of Motor Vehicles to take over the operations Plaintiff currently
performs with State Personnel thereby eliminating the nen sharing currently enjoyed by the
County of Erie and increasing the tax burden to be borne by the taxpayers of the County of Erie
including Movant-Intervenor.

In this action we have a politician suing other politicians because he does not like the law they
passed. What is missing from this action is the taxpayer that will be affected due to the potential loss
of this revenue to the County of Erie thereby shifting the burden of making up this lost revenue by
paying higher taxes to the taxpayers. By refusing to comply with a duly enacted statute Plaintiff has
upset the orderly operation of government and seeks to blur the concept of federalism for his own
political gain to the detriment of the taxpayers of the County of Erie.

APPLICABLE STANDARD FOR INTERVENTION UNDER FRCP 24 (A)(2)
F.R.C.P. 24(a)(2) provides for Intervention of Right as follows:
(a) Intervention of Right. On timely motion, the court must permit anyone to
intervene who:
(2) claims an interest relating to the property or transaction that is
the subject of the action, and is so situated that disposing of the action may
as practical matter impair or impede the movant's ability to protect its

interest, unless existing parties adequately represent that interest.
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 3 of 8

Under Rule 24(a)(2), to intervene as of right, "the moving party must (1) timely file an
application, (2) show an interest in the action, (3) demonstrate that the interest may be impaired by the
disposition of the action, and (4) show that the interest is not protected adequately by the parties to the
action." Allen v. Dairy Farmers of America, Inc., No. 5:09-cv-230, 2015 WL 4758255, at*5 (D. Vt.
Aug. 11, 2015) quoting Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir.2014) (quoting R
Best Produce, Inc. v. Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir.2006)).

(1) TIMELY APPLICATION.

This application to intervene is timely made since this action was commenced on or about July
8, 2019 and this application is made within the 21 days for a responsive pleading even if it was served
on the same day it was commenced. The time for Defendant’s to Answer the complaint has been
stayed until at least September 25,2019. Plaintiff has filed a motion for a preliminary injunction that is
currently scheduled to be heard on September 15, 2019 with Defendant's papers in opposition is due
on August 16, 2019.

(2) Show an Interest in the Action.

To show an interest in the pending action, Movant-Intervenor must demonstrate that hiss
interest is "direct, substantial, and legally protectable." Wash. Elec. Coop., Inc. v. Mass. Mun.
Wholesale Elec. Co., 922 F.2d 92, 96-97 (2d Cir.1990). "An interest that is remote from the subject
matter of the proceeding, or that is contingent upon the occurrence of a sequence of events before it
becomes colorable, will not satisfy [Rule 24(a)(2) ]." United States v. Peoples Benefit Life Ins. Co.,
271 F.3d 411, 415 (2d Cir.2001) (internal quotation marks omitted). See Bridgeport Guardians, Inc. v.
Delmonte, 602 F.3d 469,473 (2d Cir.2010) ("For an interest to be cognizable by Rule 24(a)(2), it must

be direct, substantial, and legally protectable.' ")(quoting Wash. Elec. Coop.. Inc., 922 F.2d at 97).
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 4 of 8

Movant-Intervenor has an interest in this action and does not seek any different relief that the
State Defendants. As a result of this Intervenor does not need to meet the standing required to bring
an independent action since the Defendants clearly do have standing (Town of Chester v. Laroe
Estates, Inc., 137 S. Ct. 1645 (2017)). In any event Movant-Intervenor does have taxpayer standing to
oppose the plaintiff in this action as more fully appears below.

Movant-Intervenor is a citizen taxpayer as that term is defined by State Finance Law § 123.

Movant-Intervenor ts a taxpayer as that term is defined in General Municipal Law § 51.

Plaintiff for his part receives a percentage of the revenue he collects performing his functions
as an agent of the New York State Department of Motor Vehicles (VTL 205; Complaint §§ 12-13).

Plaintiff has launched a campaign and urges residents of Erie County to complete their DMV
transactions at the Erie County Auto Bureau in order to generate more revenue to the County of Erie
(See: http://www2.erie.gov/renewlocal/ “Help keep $1.5 million dollars of your hard earned tax dollars
right here in Erie County! “Just Mail It” using our postage-paid, signature green envelope or go to any
of the Erie County Auto Bureaus to help keep 12.7% of your auto registration renewal here. When you
mail it directly to Albany or renew it online with NYS DMV, Erie County taxpayers get 0%.”).

In the current budget for the County of Erie it is anticipated that the County will receive a net
amount of $4,416,652. In 2018 this function generated $4,699,218 in revenue to Erie County and in
2017 it generated $5,106,551 in revenue (Exhibit “A” of the Declaration of Daniel T. Warren).

However, by failing to carry out the “Green Light Law” Plaintiff is turning away revenue that
would be used to increase the amount Erie County receives. Plaintiff's action constitutes an illegal act

and a waste of taxpayer money to the County of Erie and the State of New York.
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 5 of 8

Also, by elevating what Plaintiff perceives as federal authority by way of the Supremacy
Clause the way he does he elevates the sovereignty of the National Government over our State’s
sovereignty.

Hamilton's reasoning in The Federalist No. 32 that the plan of the Constitutional Convention
did not contemplate "an entire consolidation of the States into one complete national sovereignty," but
only a partial consolidation in which "the State governments would clearly retain all the rights of
sovereignty which they before had, and which were not, by that act, exclusively delegated to the
United States." The Federalist No. 32, at 198. The text of the Tenth Amendment unambiguously
confirms this principle "The powers not delegated to the United States by the Constitution, nor
prohibited by it to the States, are reserved to the States respectively, or to the people. "U.S. Const.
amend. X. The Tenth Amendment is the core expression of federalism. As the Supreme Court has
said, "[t]he Framers concluded that allocation of powers between the National Government and the
States enhances freedom, first by protecting the integrity of the governments themselves[.]" Bond v.
United States, 564 U. S. 211, 131 S. Ct. 2355.

While the particulars of Tenth Amendment jurisprudence have shifted through the decades, the
Supreme Court has never wavered from its "conviction that the Constitution precludes 'the National
Government [from] devour[ing] the essentials of state sovereignty.’ " Garcia v. San Antonio Transit
Auth., 469 U.S. 528, 547 (1985).

To read Federal Laws on the issue of immigration to require the State to take action or decline
to act in order to ensure their success is to sanction Congress’ use of the State as a mere agent serving
the interests of the federal government to the detriment of the interests of State citizens. Alden v.

Maine, 527 U.S. 706 (1999).
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 6 of 8

(3) Demonstrate that the Interest may be Impaired by the Disposition of the Action.

In evaluating this third factor under Rule 24(a)(2), criteria for consideration has previously
included whether the Movant-Intervenor's absence from the litigation would be the cause of any harm
to its interests; whether the Movant-Intervenor's presence would allow it to protect its interests; and
whether the intervenor's ability to protect its interests would be impaired or impeded because it is
denied intervention. Mastercard International Incorporated v. Visa International Service Association,
Inc., 471 F.3d 377, 390 (2d Cir. 2006).

This action may be disposed in such a manner that does not protect Movant-Intervenor’s
interests in preserving the revenue stream that the Erie County Auto-Bureau provides to the general
fund of Erie County and result in an increase in his taxes. For example, the State Defendants may
choose to take on this function themselves and render this action moot rather than vigorously defend
this action.

Movant-Intervenor’s ability to protect his interests will be both impaired and impeded if he is
denied intervention. There is no other party which is even concerned with preserving this revenue
stream that helps ease the burden of the taxpayers of Erie County.

(4) Show that the Interest is not Protected Adequately by the Parties to the Action.

Generally, the burden of demonstrating inadequate representation by an existing party should
be “minimal.” Trbovich v. United Mine Workers of America, 404 U.S. 528, n. 10 (1972). However,
the parens patriae doctrine creates a stronger presumption that an intervenor’s interests are represented
when a state is a party to an action. See, for example, Envtl. Def. Fund, Inc. v. Higginson, 631 F.2d
738, 739-40 (D.C. Cir. 1979), In instances where the state is not the party bringing suit, courts have
looked to “(1) whether the government entity has demonstrated the motivation to litigate vigorously

and to present all colorable contentions, and (2) the capacity of that entity to defend its own interests
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 7 of 8

and those of the prospective intervenor”. Herdman v. Town of Angelica, 163 F.R.D. 180, 190
(W.D.N.Y. 1995); see also Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983)
(finding adequacy of representation depends on whether the party is capable and willing to make all of
proposed intervenor’s arguments, whether proposed intervenor offers a necessary element or different
perspective to the proceedings that would otherwise be neglected, and proposed intervenor’s
expertise).

Here, the State Defendants will not adequately represent the Movant-Intervenors’ focused
interests on the revenue the Plaintiffs function as agent to the New York State Department of Motor
Vehicles brings to the general fund of the County of Erie to the benefit of its taxpayers, as Movant-
Intervenor and the State Defendants do not share the same interests.

APPLICABLE STANDARD FOR INTERVENTION UNDER FRCP 24(B )(1 )(B)

If the Court determines that Movant-Intervenor has not satisfied all of the requirements for
intervention as of right, the Court should grant permissive intervention under Rule 24(b). Rule 24(b)
permits intervention where an applicant’s claim or defense, in addition to being timely, possesses
questions of law or fact in common with the existing action. Fed. R. Civ. P. 24(b)(1)(B). This is a
substantially lower burden than the test for intervention as of right under Rule 24(a) since it entirely
omits any requirement relating to interests or adequacy of representation and, like intervention of
right, permissive intervention is to be granted liberally.

As shown above, this motion is timely and granting the motion will not prejudice the
proceedings or the existing parties. Moreover, Movant-Intervenor intends to respond directly to the
Plaintiff's challenges to the lawfulness of the State Defendants’ actions and Plaintiff's legal capacity
to bring this action. See Nat. Res. Def. Council, Inc. v. Tenn. Valley Auth., 340 F. Supp. 400. 408-09

(S.D.N.Y. 1971), rev'd on other grounds, 459 F.2d 255 (2d Cir. 1972) (granting intervention when
Case 1:19-cv-00902-EAW Document 17-2 Filed 08/08/19 Page 8 of 8

complaint presented common questions of law and fact with the main action). Accordingly, permissive
intervention is also warranted.

ALTERNATIVELY, DANIEL T. WARREN SHOULD BE GRANTED AMICI CURIAE STATUS

While there is no governing standard for obtaining leave to submit an amicus brief in New
York district court, the usual rational for such submissions is that they “are of aid to the court and
offer insights not available from the parties.” United States v. E--Gabrowny, 844 F.Supp. 955, n. |
(S.D.N.Y.1994) (citing United States v. Gotti, 755 F.Supp. 1157, 1158-59 (E.D.N.Y.1991)). Movant-
Intervenor’s unique interests discussed in detail above, demonstrate Movant-Intervenor’s ability to
provide insights beyond those provided by the State Defendants and which would aid the court in
resolution of this matter.

CONCLUSION

For the foregoing reasons, Daniel T. Warren respectfully request that the Court grant his
Motion to Intervene. In the event that this Court does not grant intervention, Movant-Intervenors
respectfully request that this Court grant Movant-Intervenors amici curiae status.

DATED: August 5, 2019
Buffalo, New York

f\ r\
~“S—-,; A Aa. b/) oh
Daniel T. Warren
Movant-Intervenor, Pro Se
836 Indian Church Road

West Seneca, New York 14224
716-265-0526

 
